CLD-198                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 13-1508
                                      ___________

                        ROBERT ERVIN, a/k/a Robert Erving as
                              listed on the complaint,
                                               Appellant

                                            v.

                               WARDEN DAVID EBBERT
                      ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                             (D.C. Civil No. 3:12-cv-02481)
                       District Judge: Honorable Edwin M. Kosik
                      ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     April 18, 2013

        Before: RENDELL, JORDAN and VAN ANTWERPEN, Circuit Judges

                              (Opinion filed: May 3, 2013)
                                      _________

                                        OPINION
                                        _________

PER CURIAM

       Pro se Appellant Robert Ervin appeals from an order of the United States District

Court for the Middle District of Pennsylvania dismissing his petition for writ of

mandamus. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the District
Court’s denial of a mandamus petition for an abuse of discretion, but our review of

whether the requirements for mandamus have been satisfied as a matter of law is plenary.

Arnold v. Blast Intermediate Unit 17, 843 F.2d 122, 125 (3d Cir. 1988). For the reasons

set forth below, we will summarily affirm the judgment of the District Court. See 3d Cir.

L.A.R. 27.4; I.O.P. 10.6.

       Because we primarily write for the parties, we will only recite the facts necessary

for our discussion. Ervin is currently an inmate at the United States Penitentiary Canaan

(“USP-Canaan”), Waymart, Pennsylvania, where he was employed by Unicor. Ervin

alleges that he was wrongfully terminated from Unicor when he failed to show up for

work because the prison doctor had medically excused him from work due to the flu. On

December 12, 2012, after exhausting his administrative remedies, Ervin filed a petition

for writ of mandamus, asking the District Court to direct the BOP to reinstate him to his

Unicor job at USP-Canaan. A Magistrate Judge recommended that Ervin’s petition be

denied because Ervin has no constitutional right to a prison job and there are other

adequate legal remedies available to him. Ervin filed objections to the Report and

Recommendation. Unpersauded by Ervin’s arguments, the District Court adopted the

Report and Recommendation, denying his petition for writ of mandamus. Ervin filed a

timely appeal.

       We agree with the District Court’s decision. A district court may issue a writ of

mandamus under 28 U.S.C. § 1361 to compel “an officer or employee of the United

States . . . to perform a duty owed to the plaintiff.”   Mandamus “is intended to provide a
                                               2
remedy for a plaintiff only if he has exhausted all other avenues of relief and only if the

defendant owes him a clear nondiscretionary duty.” Heckler v. Ringer, 466 U.S. 602,

616 (1984). See also Stehney v. Perry, 101 F.3d 925, 934 (3d Cir. 1996) (mandamus

relief is a drastic remedy only to be invoked in extraordinary circumstances).

       Here, Ervin’s petition for writ of mandamus requests that the District Court direct

the BOP to reinstate him to his Unicor job. However, as the District Court explained,

prison inmates have no constitutionally protected interest in retaining prison employment.

See James v. Quinlan, 866 F.2d 627, 629-630 (3d Cir. 1989) (holding that prisoners have

no liberty interest in their prison jobs). Nor are we aware of any other basis for

concluding that the BOP has a “clear nondiscretionary duty” to reinstate him.

       Moreover, Ervin is requesting that the District Court intervene in prison

management by asking the Court to direct the BOP to reinstate his employment.

However, courts will generally not interfere with prison administrative matters, such as

the decision to terminate Ervin from his job, and will afford significant deference to

judgments of prison officials regarding prison regulation and administration. See Fraise

v. Terhune, 283 F.3d 506, 515 (3d Cir. 2002). Therefore, we agree with the District

Court that Ervin has failed to show that he has a clear and indisputable right to the

issuance of the writ of mandamus.

       For these reasons, the appeal presents no substantial question and we will

summarily affirm the District Court’s order. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.


                                              3